      Case 2:18-cv-00739-TLN-KJN Document 31 Filed 01/12/21 Page 1 of 3


 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3    JENNIFER S. GREGORY (SBN: 228593)
      Deputy Attorney General
 4    E-mail: Jennifer.Gregory@doj.ca.gov
      2329 Gateway Oaks Drive, Suite 200
 5    Sacramento, CA 95833-4252
      Telephone: (916) 621-1823
 6    Fax: (916) 274-2929
 7    Attorneys for State of California
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA and STATE 2:18-CV-0739 TLN KJN
12   OF CALIFORNIA, ex rel. SUSAN CHONG and
     DOUGLAS EDWARDS,                       ORDER ON STATE OF CALIFORNIA'S
13                                          NOTICE OF ELECTION TO DECLINE
                                            INTERVENTION
14             Plaintiffs,

15          v.
16   TRINA HEALTH, LLC, GREGORY FORD
17   GILBERT, MEDICAL REVENUE EXPERTS,
     SANDRA BACCA, VALLEY PERINATAL
18   SPECIALISTS, CORNERSTONE FAMILY
     MEDICINE, ALLEN FAMILY MEDICINE,
19   TRINA HEALTH OF ARIZONA, TRINA
     HEALTH OF BIRMINGHAM, TRINA
20   HEALTH OF DALLAS, APT FAIRHOPE LLC
21   d/b/a TRINA HEALTH OF FAIRHOPE, APT
     FOLEY LLC, ADVANCE METABOLISM
22   CARE ASSOCIATES, TRINA HEALTH OF
     LAS VEGAS, HEALING ARTS UNLIMITED
23   OF TENNESSEE LLC d/b/a TRINA HEALTH
     OF MEMPHIS, TRINA HEALTH OF MIAMI,
24
     TRINA HEALTH OF MONTANA, TRINA
25   HEALTH OF NEWPORT BEACH, TRINA
     HEALTH-OKLAHOMA CITY, TRINA
26   HEALTH TYLER d/b/a TRINA HEALTH
     CARE CENTER OF TYLER LLC, TRINA
27   HEALTH-WICHITA N.W. LLC d/b/a TRINA
     HEALTH OF WICHITA, TRINA HEALTH
28
                                                           1
                    Order on State of California's Notice of Election to Decline Intervention (2:18-CV-0739 TLN KJN)
      Case 2:18-cv-00739-TLN-KJN Document 31 Filed 01/12/21 Page 2 of 3


 1   WEST LOS ANGELES LLC, TRINA HEALTH
     OF BOONEVILLE INC., TRINA HEALTH OF
 2
     LAKE CHARLES, JAMES A. NOVAK, MD,
 3
                      FAMILY MEDICINE, and
 4                              DOES 1-50,

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                Order on State of California's Notice of Election to Decline Intervention (2:18-CV-0739 TLN KJN)
     Case 2:18-cv-00739-TLN-KJN Document 31 Filed 01/12/21 Page 3 of 3


 1          The State of California (“California”), having declined to intervene in this action, and
 2   pursuant to California’s False Claims Act, California Government Code section 12650, et seq., the
 3   Court rules as follows.
 4          IT IS HEREBY ORDERED that:
 5          1. All current contents of the Court’s file in this action shall remain under seal and not be
 6              made public or served upon qui tam Plaintiff or the Defendants, except for the following
 7              documents: (1) qui tam Plaintiff’s Complaint; (2) the summons, if any; (3) the Case
 8              Management Order; and, (4) this Order, which are hereby unsealed.
 9          2. The qui tam Plaintiff shall serve the Complaint upon the Defendants.
10          3. The qui tam Plaintiff shall serve this Order and the accompanying Notice of Election to
11              Decline Intervention upon the Defendants after service of the Complaint.
12          4. The seal shall be lifted as to all other matters occurring in this action after the date of
13              this Order.
14          5. The parties shall serve all pleadings, motions, and appeals filed in this action, including
15              supporting memoranda, upon California.
16          6. All orders of this Court shall be sent to California.
17          7. California may order any deposition transcripts, intervene at a later date for good cause
18              shown, or move to dismiss qui tam Plaintiff’s Complaint or claims.
19   Should the qui tam Plaintiff or any Defendant propose that this action be dismissed, settled, or
20   otherwise discontinued, the Court will provide California with notice and an opportunity to be
21   heard before ruling or granting its approval.
22   Date: January 11, 2021
23

24
                                                               Troy L. Nunley
25                                                             United States District Judge
26

27

28
                                                          3
                   Order on State of California's Notice of Election to Decline Intervention (2:18-CV-0739 TLN KJN)
